In an action pursuant to article 15 of the Real Property Law (now Real Property Actions and Proceedings Law) for a determination that specified restrictive covenants contained in certain deeds are no longer in full force and effeet, defendants appeal from an order of the Supreme Court, Dutchess County, entered May 12, 1965, which on the court’s own motion struck the action from the Jury Calendar and placed it on the Non-Jury Calendar. Defendants’ answer pleaded a counterclaim for injunctive relief. Order affirmed, with $10 costs and disbursements. By pleading ah equitable cause of action, defendants have waived their right to a jury trial. (Noto v. Headley, 21 A D 2d 686.)
Beldock, P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.